internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b05 - plr-154627-02 date date legend taxpayer date date date company official state m dear this letter responds to a letter dated date requesting on behalf of taxpayer an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election the extension is being requested for taxpayer to file an election under sec_1_1502-21 of the income_tax regulations to relinquish the entire carryback period for the consolidated_net_operating_loss cnol of taxpayer’s consolidated_group for the tax_year ending date the material information submitted for consideration is summarized below taxpayer is a state m corporation taxpayer is a calendar_year taxpayer and uses the accrual_method of accounting taxpayer intended to relinquish the carryback period for its consolidated group's cnol on its tax_return for the tax_year ending date the election was to be filed with taxpayer’s return for the tax_year ending on date however for various reasons a valid election was not timely filed on date which is after date it was discovered that a valid election was not filed subsequently this request was submitted under sec_301_9100-3 for an extension of time to file a valid election the period of limitations on assessment under sec_6501 has not expired for plr-154627-02 the taxable_year for which the election should have been filed or for any taxable_year s that would have been affected by the election had it been timely filed sec_1_1502-21 provides that a consolidated_group may elect to relinquish the entire carryback period with respect to a cnol for any consolidated_return_year the election is made in a separate statement entitled this is an election under sec_1_1502-21 to waive the entire carryback period pursuant to sec_172 for the insert consolidated_return_year cnols of the consolidated_group of which insert name and employer_identification_number of common parent is the common parent sec_1_1502-21 provides that the statement must be signed by the common parent and filed with the group's income_tax return for the consolidated_return_year in which the cnol arises pursuant to sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_1502-21 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for taxpayer to file the election provided taxpayer establishes it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by taxpayer and company official explain the circumstances that resulted in the failure to timely file the valid election the information establishes that a tax professional was responsible for the election that taxpayer relied on the tax professional to timely make the election and that the government will not be prejudiced if relief is granted see sec_301 b v plr-154627-02 based on the facts and information submitted including the representations that have been made we conclude that taxpayer has established it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-3 until days from the date on this letter for taxpayer to file the election with respect to the relinquishment of the entire carryback period for the cnol for the tax_year ending date as described above taxpayer should file the election by filing the statement described in sec_1 b i a copy of this letter should be attached to the election statement the above extension of time is conditioned on the taxpayer's consolidated group's tax_liability if any not being lower in the aggregate for all years to which the election applies than it would have been if the election had been made timely taking into account the time_value_of_money no opinion is expressed as to the taxpayer's consolidated group's tax_liability for the years involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayer's consolidated group's liability is lower sec_301_9100-3 no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made by the taxpayer and its representatives however all of the essential facts must be verified in addition notwithstanding that an extension is granted under sec_301 to file the election penalties and interest that would otherwise be applicable if any continue to apply a copy of this letter must be attached to any income_tax return to which it is relevant this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-154627-02 pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely ken cohen senior technician reviewer branch office of associate chief_counsel corporate
